The Full Commission has reviewed the prior Order based on the evidence of record and arguments on appeal. The appealing party has not shown good ground to reconsider the evidence, receive further evidence or to amend the prior Order. Therefore, the Order Approving Form 26 and Compromise Settlement Agreement is affirmed.
* * * * * * * * * *
After giving due consideration to all matters involved in this case, and upon review of the Form 26 Agreement and attached Compromise Settlement Document, executed by the parties and their counsel, the Full Commission has determined that the Form 26 Agreement and the Compromise Settlement Agreement entered into and agreed upon by the parties is fair and equitable, and in the best interests of all parties, and should be approved, with the contents of said Agreements being incorporated herein by reference.
IT IS THEREFORE ORDERED as follows:
1. Defendant-employer shall pay to plaintiff-employee, pursuant to the Form 26 Agreement approved herein, compensation for the fifteen percent (15%) permanent partial impairment of the right ankle, and ten percent (10%) permanent partial impairment of the left leg, subject to the attorney's fee hereinafter set forth;
2. It is further ORDERED that defendant has accepted as compensable the treatment rendered to plaintiff's left knee as being causally related to his original injury by accident of 19 August 1992, and defendant shall be responsible for payment of medical treatment rendered to plaintiff's left knee in association therewith;
3. It is further ORDERED that plaintiff's claim for psychological, psychiatric, or emotional injury relating to his compensable injury by accident of 19 August 1992, is hereby DISMISSED with PREJUDICE.
4. It is further ORDERED that plaintiff's claim for attorney's fees, penalties, and expenses pursuant to G.S. §97-88.1, or otherwise, is hereby DISMISSED with PREJUDICE.
5. A reasonable attorney's fee of $11,062.50 is approved for plaintiff's counsel, with said attorney's fee to be deducted from the lump sum compensation accrued and paid directly to plaintiff's counsel. Thereafter, any remaining compensation which is paid to plaintiff on a weekly basis shall be subject to an attorney's fee of twenty percent (20%), with every fifth check being paid directly to plaintiff's counsel.
Defendant shall pay the cost of the proceedings before the Deputy Commissioner and each side shall pay its own costs for the proceeding before the Full Commission.
                                  S/ ____________ THOMAS J. BOLCH COMMISSIONER
CONCURRING:
S/ ____________ DIANNE C. SELLERS COMMISSIONER
S/ ____________ COY M. VANCE COMMISSIONER